Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Examiner and Attorney discussed the proposed amendments filed 10/25/2021.  Proposed amendments have overcome Gomez, Amin ‘521 and Amin ‘775 for at least the reasons in Applicant’s remarks.
In the interview summary held 11/02/2021 and 11/03/2021 Examiner and Attorney discussed the differences between DOL and DOC. Furthermore, it is noted that the closest prior art of record, Amin ‘775, discloses the DOL in paragraph [0182] describes a thickness of 0.8 and DOL of 97 microns.  Which Applicant states is outside of the disclosed range of claims 1 and 22.
The only true disclosure of DOL in Amin ‘775 with the thickness is regarding Table 3 which is not close to the claimed relationship between DOL and thickness of the glass article combined with the central tension and composition of the present invention.  Claim 21 contains all the elements and limitations of claim 1 although they are not explicitly recited.  Claim 38 contains all the elements and limitations of claim 22 although they are not explicitly recited.

EXAMINER’S AMENDMENT
Examiner and Attorney agreed to cancel withdrawn claims 39-45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741